Exhibit 10.1

COMMON STOCK EQUIVALENT AGREEMENT

AMENDED AND RESTATED

MICROTUNE, INC. 2000 STOCK PLAN

This Common Stock Equivalent Agreement (the “Agreement”) is made and entered
into by and between Microtune, Inc., a Delaware corporation (the “Company”), and
[insert participant’s name] (the “Participant”) as of [insert date of agreement]
(the “Date of Grant”).

W I T N E S S E T H

WHEREAS, the Company has adopted the Amended and Restated Microtune, Inc. 2000
Stock Plan (the “Plan”) to strengthen the ability of the Company to attract,
motivate and retain Employees, Directors and Consultants who possess superior
capabilities and to encourage such persons to have a proprietary interest in the
Company; and

WHEREAS, a committee of the Board of Directors of the Company (the “Committee”)
believes that the grant of Common Stock Equivalents to the Participant as
described herein is consistent with the stated purposes for which the Plan was
adopted;

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, receipt of
which is hereby acknowledged, the Company and the Participant agree as follows:

1. Common Stock Equivalents. In order to encourage the Participant’s
contribution to the successful performance of the Company, and in consideration
of the covenants and promises of the Participant herein contained, the Company
hereby grants to the Participant as of the Date of Grant, an Award of [insert
number] Common Stock Equivalents, subject to the conditions and restrictions set
forth below and in the Plan (the “Common Stock Equivalents”).

2. Restrictions on Transfer.

 

  (a) The Common Stock Equivalents will be credited to a bookkeeping account
established in the Participant’s name immediately upon the execution of this
Agreement, and may not be sold, assigned, transferred, anticipated, alienated,
pledged, encumbered or otherwise charged, whether voluntarily or involuntarily,
by operation of law or otherwise, from the Date of Grant until vesting of such
Common Stock Equivalents, which shall occur in accordance with Paragraph 3 below
and the schedule contained on Exhibit A. Any attempt to sell, assign, transfer,
anticipate, alienate, pledge, encumber or charge the same prior to vesting shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities or torts of the person entitled to
such benefits prior to vesting. If the Participant shall become bankrupt or
attempt to sell, assign, transfer, anticipate, alienate, pledge, encumber or
charge any right or benefit hereunder, other than as contemplated by Paragraph
5, or if any creditor shall attempt to subject the same to a writ of
garnishment, attachment, execution, sequestration, or any other form of process
or involuntary lien or seizure prior to the vesting, then such right or benefit
shall cease and terminate.

 

  (b) As the Common Stock Equivalents described herein become vested, such
vested Common Stock Equivalents shall be immediately converted into Shares of
Common Stock and such converted Shares of Common Stock shall be delivered to the
Participant immediately, or, to the extent permitted by Section 409A of the
Code, as soon as administratively practicable following the date on which
vesting occurs. The delivery of any Shares of Common Stock in connection with

 

1



--------------------------------------------------------------------------------

       the conversion of the Common Stock Equivalents granted pursuant to this
Agreement shall be subject to the provisions of Paragraph 8 below.

3. Effect of Termination of Employment or Services.

 

  (a) The Common Stock Equivalents granted pursuant to this Agreement shall vest
in accordance with the vesting schedule reflected on Exhibit A, as long as the
Participant remains employed by or continues to provide services to the Company
or a Subsidiary. If, however, either:

 

  (i) the Company or a Subsidiary terminates the Participant’s employment (or if
the Participant is not an Employee, determines that the Participant’s services
are no longer needed); or

 

  (ii) the Participant terminates employment (or if the Participant is not an
Employee, ceases to perform services for the Company or a Subsidiary),

then the Common Stock Equivalents that have not previously vested in accordance
with the vesting schedule reflected on Exhibit A, as of the date of such
termination of employment (or cessation of services, as applicable), shall be
forfeited by the Participant to the Company.

 

  (b) Notwithstanding Paragraph 3(a) above, upon the cessation of the
Participant’s employment or services (whether voluntary or involuntary), the
Committee may, in its sole and absolute discretion, elect to accelerate the
vesting of some or all of the unvested Common Stock Equivalents; provided,
however that any such acceleration in vesting shall not otherwise accelerate the
conversion of the Common Stock Equivalents into Shares of Common Stock if doing
so would otherwise violate Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

4. Limitation of Rights. Nothing in this Agreement or the Plan shall be
construed to:

 

  (a) give the Participant any right to be awarded any further Award in the
future, even if other Awards are granted on a regular or repeated basis, as
grants of Awards are completely voluntary and made solely in the discretion of
the Committee;

 

  (b) give the Participant or any other person any interest in any fund or in
any specified asset or assets of the Company or any Subsidiary; or

 

  (c) confer upon the Participant the right to continue in the employment or
service of the Company or any Subsidiary, or affect the right of the Company or
any Subsidiary to terminate the employment or service of the Participant at any
time or for any reason.

5. Prerequisites to Benefits. Neither the Participant, nor any person claiming
through the Participant, shall have any right or interest in the Common Stock
Equivalents awarded hereunder, unless and until all the terms, conditions and
provisions of this Agreement and the Plan which affect the Participant or such
other person shall have been complied with as specified herein.

6. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to the Common Stock Equivalents, including the right to
vote and receive dividends. Notwithstanding the foregoing, in the event the
Company pays a cash dividend with respect to the Common Stock at a time while
the Common Stock Equivalents described herein remain credited to the
Participant’s account, there shall be credited to the Participant’s account
additional Common Stock Equivalents equal to the quotient of:

 

  (a) the dollar amount of the cash dividend the Participant would have received
had the Participant been the actual owner of the Shares to which the Common
Stock Equivalents then credited to the Participant’s account relate; and

 

2



--------------------------------------------------------------------------------

  (b) the Fair Market Value of one Share on the dividend payment date;

provided, however, that any fractional Common Stock Equivalents that would
otherwise be credited to the Participant’s account shall instead be paid to the
Participant in cash on the date of such dividend payment, to the extent
consistent with Section 409A of the Code, as soon as administratively
practicable thereafter. Any non-fractional Common Stock Equivalents that are
credited to the Participant’s account due to the payment of a dividend shall
remain subject to the same restrictions as the Common Stock Equivalents to which
they relate until such restrictions lapse.

7. Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
herein.

8. Securities Act. The Company will not be required to deliver any shares of
Common Stock pursuant to this Agreement if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933, as amended (the
“Securities Act”) or any other applicable federal or state securities laws or
regulations. The Committee may require that the Participant, prior to the
issuance of any such shares, sign and deliver to the Company a written
statement, which shall be in a form and contain content acceptable to the
Committee, in its sole discretion (“Investment Letter”):

 

  (a) stating that the Participant is acquiring the shares for investment and
not with a view to the sale or distribution thereof;

 

  (b) stating that the Participant will not sell any shares of Common Stock that
the Participant may then own or thereafter acquire except either:

 

  (i) through a broker on a national securities exchange or

 

  (ii) with the prior written approval of the Company; and

 

  (c) containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

9. Federal and State Taxes.

 

  (a) Any amount of Common Stock or cash that is payable or transferable to the
Participant in connection with the conversion of the Common Stock Equivalents
granted hereunder may be subject to the payment of or reduced by any amount or
amounts which the Company is required to withhold under the then applicable
provisions of the Code, or its successors, or any other Federal, state or local
tax withholding requirement. When the Company is required to withhold any amount
or amounts under the applicable provisions of the Code, the Company shall
satisfy such withholding by reducing the Common Stock Equivalents credited to
the Participant’s account by a number necessary to satisfy the Company’s
withholding obligations. The number of Common Stock Equivalents to be withheld
shall be based upon the Fair Market Value of a share of Common Stock on the date
of withholding.

 

  (b) Notwithstanding Paragraph 9(a) above, if the Participant elects, and the
Committee agrees, the Company’s withholding obligations may instead be satisfied
as follows (as further described and limited by the terms of the Plan):

 

  (i) the Participant may direct the Company to withhold cash that is otherwise
payable to the Participant;

 

  (ii)

the Participant may deliver to the Company a sufficient number of shares of
Common Stock then owned by the Participant to satisfy the

 

3



--------------------------------------------------------------------------------

 

Company’s withholding obligations, based on the Fair Market Value of the shares
as of the date of withholding; or

 

  (iii) the Participant may deliver sufficient cash to the Company to satisfy
its withholding obligations.

 

  (iv) any combination of the alternatives described in Paragraphs 9(b)(i)
through 9(b)(iii) above.

 

  (c) The Participant’s authorization of the Company to withhold taxes pursuant
to one or more of the alternatives described in Paragraph 9(b) above must be in
a form and content acceptable to the Committee. The payment or authorization to
withhold taxes by the Participant shall be completed prior to the delivery of
any shares of Common Stock pursuant to this Agreement. An authorization to
withhold taxes pursuant to this provision will be irrevocable unless and until
the tax liability of the Participant has been fully paid.

10. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Texas.

11. Definitions. All capitalized terms in this Agreement shall have the meanings
ascribed to them in the Plan unless otherwise defined in this Agreement.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
a duly authorized officer of the Company, and the Participant has hereunto set
his hand as of the Date of Grant.

 

MICROTUNE, INC.

By:

 

 

Name:

 

 

Title:

 

 

PARTICIPANT

Name:

 

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

The terms “Profit Score,” “Revenue Score” and “Goals Score,” as used herein,
shall have the meanings ascribed to such terms in the 2006 Executive Bonus
Program and shall be determined by the Compensation Committee of the Company’s
Board of Directors (the “Committee”) in accordance with the 2006 Executive Bonus
Program on or before March 31, 2007 (the “Vesting Determination Date”).

In the event that the Profit Score is less than or equal to zero percent (0%),
the [insert number] Common Stock Equivalents that were awarded to the
Participant on the Date of Grant pursuant to the Agreement shall be forfeited as
of such Vesting Determination Date. Notwithstanding the foregoing, if the Profit
Score is greater than zero percent (0%), a percentage of the [insert number]
Common Stock Equivalents that were awarded to the Participant on the Date of
Grant pursuant to the Agreement shall vest on the Vesting Determination Date, in
accordance with the following formula:

 

 

 

Vesting Percentage

 

  

 

=    

 

       (Profit Score       +        Revenue Score        +        Goals Score
)           3  

The remaining portion of such Common Stock Equivalents which do not otherwise
vest on the Vesting Determination Date (if any), shall be immediately forfeited
and returned to the Plan.